Assumpsit, in Richland district, before Tkezevant, J. Plea ac. tio non accrevit, &e. Plaintiffs produced in evidence a receipt by defendants’ testator, as a practising attorney, for certain notes and accounts put into his hands by the plaintiffs, to collect the money due thereon, dated in 1793. The jury found for defendants ; the judge being of opinion at the trial, that the demand was barred by the limitation act, no action having been commenced within four years from the date of the receipt, and no moneys having been proved to have been collected on the notes, &c. subsequent to that date. The' plaintiffs moved for a new trial in this court, on the ground, that as there was no specific time within which the money was to be collected and paid over, the statute of limitations could not attach until called on to pay over; and that the court will presume on such a receipt, after a considerable length of time, that the money was collected.
*16528th April, 1807. All the judges present except Wilds, J., absent. The motion was dismissed, as it did not appear that the plain, tiffs had proved that any money had been collected by Mr. Hunt, or received on account of the notes put into his hands and receipted for by him; which ought to have been proved to support the action; and, therefore, it did not.appear that any action had ever accrued to the plaintiffs; and if no action ever accrued to them, none had accrued within four years. So the finding of the jury was correct, and according to evidence. That if Mr. Hunt had never account, ed for the notes, and had refused to return them, or to do his duty as attorney of the plaintiffs, the plaintiffs might have sued him for misfeasance; but after his death no action could be sustained against him, unless proof could be given of his having received money, or benefit, from the notes placed in his hands, for which he ought to satisfy the plaintiffs.